Title: To James Madison from James Maury, 4 May 1804 (Abstract)
From: Maury, James
To: Madison, James


4 May 1804, Liverpool. “It has been long since I have had the Honor of writing to you—owing to a most severe rheumatism, which has rendered it necessary for some months to avoid business as much as I could.

“I received your letter of 28th Septr [not found], inclosing Mr G. Duvall’s answer to my request to you of 5th July last for instructions in respect of the sale of American registered vessels, to which I shall conform. By these it appears itinerant or temporarily resident citizens are disqualified; which suggests a doubt on the construction I put on your own instruction in your circular of 1 Augt 1801 relative to vessels not registered. I considered myself authorized by these to sanction the transfer of such vessels to our temporarily resident or itinerant citizens & have acted upon them accordingly. I pray you to inform me whether I am correct or not in so doing.
“I have lately received the laws of last session with your circular of 1st October, to which is annexed a printed copy of what you did me the Honor to inclose me in manuscript on the 28th Septr. On the 23d June last I transmitted you the information you required relative to the quarantine regulations at this port.
“On the 25th instant I received your letter of 13th Feby inclosing documents in proof of Godfrey Hyer, an impressed Seaman, being a citizen of the United States of America. I transmitted these papers by that day’s post to Mr Erving the Agent for the protection of our seamen.
“An Act has been passed this session for continuing the permission of importing in neutral vessels, until eight months after a definitive ratification of peace, the produce of any part of any Territories not under the dominion of this Country, either on the Continent of America, or in the West India Islands, under the regulations & restrictions of the Act which expired the 1st Jany last.
“The number of our vessels which have cleared from this port from the 30th June a 31st December last amount to one hundred and sixty four.
“Altho the invasion, or attempt to invade, is as much expected as ever, yet Matters of trade, for some time past, have gone on as tho’ no such event had been contemplated.”
